Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Amendment

This Office Action is in response to the amendment filed on 02/15/2022. Claims 1-8, 10-17, and 20-21 are presently pending. Claims 9, 18, 19, and 22-30 have been canceled by the Applicant. 

Claims 1, 11, and 21, as amended, are subject to rejection under 35 U.S.C § 112(a) as analyzed below.


Response to Arguments

Applicant’s arguments with respect to claims 1-8, 10-17, and 20-21 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant merely alleges that none of the prior art of record teaches the newly amended features of the independent claims. Examiner disagrees.

Applicant has amended claims 1, 11, and 21 to include features of the now canceled claims 9 and 19 which were taught by Basson (See pages 10 and 11 of the preceding Office Action”. Applicant has further added “scenes” (instead of “segments” that are clearly taught by Janevski”). Klarfeld (of record, per page 11-12 of the preceding Office Action) teaches both enhanced “segments” and “scenes” as will be further analyzed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10-17, and 20-21  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 11, and 21 have been amended to recite “accessing an enhancement for one of the plurality of scenes”. The Specification, as originally presented, fails to disclose such feature.

Claims 2-8, 10, 12-17, and 20 depend on claims 1 and 11 respectively, and are so rejected.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-13, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Janevski, USPGPUB 2003/0172381 (hereinafter “Janevski”), in view of Catalano et al., USPGPUB 2019/0104342 (hereinafter “Catalano”), further in view of Basson et al., USPGPUB 2017/0040002 (hereinafter “Basson”), in further view of Klarfeld et al., USPGPUB 2006/0206912 (hereinafter “Klarfeld”).

Regarding claim 1, Janevski a method of providing enhanced content to a viewer to consume the content (Abstract, Fig. 3, ¶¶ [36]-[70]), the method comprising:
accessing a viewer profile for the viewer (S302);
providing content for consumption (S306), the content comprising a plurality of segments each with a corresponding enhancement;
select the content based on the viewer profile (S308-S314);
determining viewing context (S312);
in response to determining the viewing context:
(i) accessing an enhancement for one of the plurality of segments (¶¶ [39]-[51]);
(ii) generating an enhanced program from the content based on one of the plurality of segments and the corresponding enhancement (S308-S316); and
(iii) providing the enhanced program for consumption (S318). ¶¶ [36]-[39] as further detailed in ¶¶ [40]-[70].

Though Janevski discloses correlation of content and user’s profile (¶ [40]), he is not explicit in:
calculating a match score for the content based on the viewer profile;
determining that the match score is below a predetermined threshold;
in response to determining that the match score is below the predetermined threshold, generating the enhanced program.

However, Catalano discloses a method and system for generating enhanced programs (Fig. 4; ¶ [49]) by:
calculating a match score for the content based on the viewer profile (¶ [49]);
determining that the match score is below a predetermined threshold (¶ [49]);
in response to determining that the match score is below the predetermined threshold, generating the enhanced program (¶ [49]).



The system of Janevski and Catalano is silent on determining the viewer is present for the providing of content for consumption.

However, Basson discloses a method and system for adjusting presentation of content by  determining the viewer is present for the providing of content for consumption (Fig. 6, 606, ¶¶ [78]-[87]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Janevski and Catalano with Basson’s teachings in order to provide for the protection of viewer’s security and privacy. See Basson: ¶ [52] for motivation.

The system of Janevski, Catalano, and Basson teaches manipulating and providing for enhanced/ custom segments of the content/ video and is not explicit that such segments may be scenes of the content/ video.

scenes, sections, highlights, etc. (¶ [2416]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Janevski, Catalano, and Basson with Klarfeld’s teachings in order to apply customization/ enhancement to a unit of segment (section, scene) as desired by the user and required by the system. 


Regarding claim 2, Janevski discloses wherein the enhancement comprises removing a portion of the content (¶ [7]). Further details and examples are provided in ¶¶ [40]-[69].

Regarding claim 3, Janevski discloses wherein the enhancement  comprises accessing additional content and adding the additional content to the content (¶ [46]). Further details and examples are provided in ¶¶ [40]-[69].

Regarding claim 5, Janevski discloses wherein the enhancement  comprises reordering portions of the content (¶¶ [40]-[69]).

Regarding claim 6, Janevski discloses reordering portions of the content further comprises prioritizing portions of the content having a particular character or particular location, based on the viewer profile (¶¶ [55]-[69].

Regarding claim 7, the system  of Janevski, Catalano, Basson, and Klarfeld discloses wherein the viewer profile includes preference characteristics, the content includes program characteristics, and calculating the match score for the content based on the viewer profile comprises correlating the program characteristics with the first profile (Janevski: ¶ [40]).

Regarding claim 8 Janevski discloses wherein the accessing the viewer profile (parent, ¶ [49]) further comprises accessing a second viewer profile (Child, ¶ [49]), the second viewer profile identifies the content as preferred (Child preferences), and the generating the enhanced program comprises generating the enhanced program from the content based on the viewer profile and the second viewer profile (Content is enhanced/ customized for first viewer –parent- and the second viewer –child- ¶ [49]).

Regarding claim 10, the system of Janevski, Catalano, Basson, and Klarfeld discloses:
absence of the viewer (Basson: Fig. 5, 504 and/ or Fig. 6, 606); and
providing the content for consumption without providing the enhanced program (Basson: Fig. 5, 504 to 502 no modification of content as 510 is not activated; Fig. 6, 607 – content modification only happens if the viewer is detected in 606). Basson: ¶¶ [74]-[87].

The system of claims 11-13, 15-17, and 20 recite similar features as those of the methods of claims 1-3, 5-7, and 10, respectively, effectuated by the same, therefore, rejected by the same analysis.

The computer program code of claim 21 recites similar features as the method of claim 1, effectuated by the same, therefore, rejected by the same analysis.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Janevski, in view of Catalano, further in view of Basson, in further view of Klarfeld, further in view of Chen et al., USPGPUB 2014/0189727 (hereinafter “Chen”).

Regarding claims 4 and 14, the system of Janevski, Catalano, and Osotio is not explicit in wherein generating the enhanced program further comprises modifying or removing explicit language.

explicit language (¶¶ [34]-[38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Janevski, Catalano, Basson, and Klarfeld with Chen’s teachings in order provide further options to viewers’ such as parents (Janevski: ¶ [49]) with enhanced viewing options for their children.


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Candelore, USPGPUB 2006/0174264, Figs. 6-8, and corresponding descriptions




Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421